Exhibit 32.1 CERTIFICATE PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report (the “Report”) on the Form 10-Q of Pana-Minerales S.A. (the “Company”) for the six months ended February 28, 2011, as filed with the Securities and Exchange Commission on the date hereof, I, Hector Francisco Vazquez Davis, Chief Executive Officer, Chief Financial Officer, President, Secretary Treasurer and Director, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge and belief: 1.The Quarterly Report fully complies with the requirements of Section 13 (a) or 15 (d) of the Securities and Exchange Act of 1934, as amended; and 2.The information contained in this Quarterly Report fairly presents, in all material respects, the financial condition and results of operation of the Company. Date:March 14, 2011 HECTOR F. V. DAVIS Hector Francisco Vasquez Davis Chief Executive Officer, Chief Financial Officer President, Secretary Treasurer and Director -1-
